Name: Commission Regulation (EEC) No 1525/79 of 20 July 1979 amending for the third time Regulation (EEC) No 1102/78 adopting protective measures applicable to imports of preserved mushrooms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7 . 79 Official Journal of the European Communities No L 185/23 COMMISSION REGULATION (EEC) No 1525/79 of 20 July 1979 amending for the third time Regulation (EEC) No 1102/78 adopting protective measures applicable to imports of preserved mushrooms rooms from that country, the Commission is bound to record that the conditions for non-application of the protective measures in respect of imports of those preserves into the Community are no longer fulfilled ; whereas Article 3 of Regulation (EEC) No 1102/78 should therefore be temporarily suspended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ( J ), as amended by Regulation (EEC) No 1 1 52/78 (2), and in particular Article 1 4 (2) thereof, Whereas Commission Regulation (EEC) No 1102/78 of 25 May 1978 (3), as last amended by Regulation (EEC) No 951 /79 (4), suspended the issue of import licences for preserved mushrooms ; whereas, however, by virtue of Article 2 of the said Regulation , this provi ­ sion does not apply to products originating in coun ­ tries which are able to ensure that their exports to the Community do not exceed a certain level ; Whereas Article 3 of the said Regulation enabled products originating in the People's Republic of China to benefit from the provisions of the said Article 2 ; Whereas, on account of the substantial number of applications for import licences for preserved mush ­ HAS ADOPTED THIS REGULATION : Article 1 1 . Article 3 of Regulation (EEC) No 1102/78 is hereby temporarily suspended . 2. Applications for import licences for preserved mushrooms (subheading ex 20.02 A of the Common Customs Tariff) pending on the date of entry into force of this Regulation shall be refused. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 20 July 1979 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 144, 31 . 5 . 1978 , p. 1 . (3) OJ No L 139, 26. 5 . 1978 , p. 26 . (&lt;) OJ No L 120, 16. 5 . 1979, p. 14.